         Case 1:19-cv-10156-LGS-BCM Document 74 Filed 09/24/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 BOSTON CONSULTING GROUP, INC.,                               :
          Plaintiff / Counterclaim Defendant,                 :
                                                              :    19 Civ. 10156 (LGS)
                            -against-                         :
                                                              :   OPINION AND ORDER
 NCR CORPORATION,                                             :
           Defendant / Counterclaim Plaintiff.                :
 ------------------------------------------------------------ X



LORNA G. SCHOFIELD, District Judge:

          Defendant / Counterclaim Plaintiff NCR Corporation (“NCR”) asserts four counterclaims

against Plaintiff / Counterclaim Defendant Boston Consulting Group (“BCG”). The

Counterclaims allege that, by entering into a clandestine quid pro quo arrangement with NCR’s

former Chief Operating Officer (“COO”) and engaging in other acts of corporate sabotage, BCG

breached its obligations to NCR created by the mutually agreed upon Statement of Work

(“SOW”). NCR asserts the following counterclaims: (1) breach of fiduciary duty; (2) aiding and

abetting the breach of fiduciary duty; (3) breach of contract; and (4) breach of the implied

covenant of good faith and fair dealing. BCG moves to dismiss the counterclaims under Federal

Rule of Civil Procedure (“FRCP”) 12(b)(6). For the reasons stated herein, BCG’s motion is

granted in part and denied in part.

    I.       BACKGROUND

          The following facts are drawn from the Answer and Counterclaims and are accepted as

true only for purposes of this motion. The facts are construed, and all reasonable inferences are

drawn, in favor of NCR as the non-moving party. See Trs. of Upstate N.Y. Eng’rs Pension Fund

v. Ivy Asset Mgmt., 843 F.3d 561, 588 (2d Cir. 2016), cert. denied, 137 S. Ct. 2279 (2017).
     Case 1:19-cv-10156-LGS-BCM Document 74 Filed 09/24/20 Page 2 of 13




       BCG is a management consulting firm, incorporated in Massachusetts with its principal

place of business in Boston, Massachusetts, offering expert consulting services in a broad range

of industries. NCR is a software, hardware and services provider, incorporated in Maryland with

its principal place of business in Atlanta, Georgia, that produces automated teller machines and

point of sale hardware and software solutions.

       In early 2016, due to the declining health of Bill Nuti (“Mr. Nuti”), NCR’s then Chief

Executive Officer (“CEO”), NCR conducted a search for candidates who could potentially

succeed to the role of CEO. On September 21, 2016, NCR announced that Mark Benjamin (“Mr.

Benjamin”) would join the company as President and COO with the hope that Mr. Benjamin

would ultimately prove himself able to succeed Mr. Nuti as CEO. Mr. Benjamin had previously

served as President of Automatic Data Processing, LLC’s Enterprise Solutions division where he

developed a relationship with Jeff Kotzen (“Mr. Kotzen”), Managing Director and Senior Partner

at BCG.

       Soon after he joined NCR, Mr. Benjamin engaged BCG and Mr. Kotzen to “sell” BCG a

lucrative project at NCR with the promise of paying BCG a large “discretionary bonus” in

exchange for BCG and Mr. Kotzen assisting to accelerate Mr. Benjamin’s ascent to the role of

CEO. The Counterclaims allege that Mr. Benjamin and Mr. Kotzen worked together to expedite

NCR’s review of BCG’s project, known as “Mission One,” and that they sought to minimize or

eliminate contrary voices. The resulting SOW was unduly favorable to BCG with minimal

details on deliverables and a compensation structure that would richly reward BCG regardless of

whether it brought incremental value to NCR.

       Mr. Kotzen and Mr. Benjamin subsequently worked together on a BCG presentation to

the NCR Board. At the presentation, BCG criticized Mr. Nuti’s style of leadership and



                                                 2
     Case 1:19-cv-10156-LGS-BCM Document 74 Filed 09/24/20 Page 3 of 13




recommended that Mr. Benjamin be immediately elevated to CEO. The meeting resulted in

increased scrutiny of Mr. Benjamin and BCG’s engagement. When the NCR Board decided to

conduct a 360-feedback performance review of Mr. Benjamin, he turned to Mr. Kotzen for help

securing alternate employment. On March 2, 2018, Mr. Benjamin presented to the NCR Board

on the status of Mission One and the specifics underlying BCG’s calculation of $1 billion net

present value for Mission One. At this meeting, Mr. Benjamin delivered an ultimatum that he be

made CEO of the company immediately or he would leave. On March 22, 2018, Mr. Benjamin

left NCR to become the new CEO of Nuance Communications (“Nuance”).

         In late March, 2018, Mr. Nuti resigned from NCR for health reasons and NCR hired a

new CEO, COO and Chief Financial Officer. The newly hired executives clashed with BCG

over the calculation of adjusted gross margin and adjusted gross margin improvement (a basis for

assessing BCG’s fees), business strategy and re-assessment of margin improvement targets for

the Services business. Eventually, NCR refused to pay BCG’s fees, and this litigation ensued.

         BCG commenced this action in November, 2019, alleging that NCR had breached the

SOW by failing to pay at least $1,470,000 in fees. NCR answered and asserted four

counterclaims against BCG, which are the subject of this motion.

   II.      STANDARD

         FRCP 13 governs counterclaims and crossclaims against parties already in an action. A

motion to dismiss a counterclaim is evaluated under the same standard as a motion to dismiss a

claim in the complaint. See GEOMC Co. v. Calmare Therapeutics Inc., 918 F.3d 92, 101 (2d

Cir. 2019) (finding that counterclaims may be evaluated by the district court for legal sufficiency

after being properly challenged in a FRCP 12(b)(6) motion).




                                                 3
      Case 1:19-cv-10156-LGS-BCM Document 74 Filed 09/24/20 Page 4 of 13




       On a motion to dismiss, a court accepts as true all well-pleaded factual allegations and

draws all reasonable inference in favor of the non-moving party, Trs. of Upstate N.Y. Eng’rs

Pension Fund, 843 F.3d at 556, but gives “no effect to legal conclusions couched as factual

allegations,” Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 35 (2d Cir. 2017). To withstand a

motion to dismiss, a pleading “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id. “In

determining the adequacy of the complaint, the court may consider any written instrument

attached to the complaint as an exhibit or incorporated in the complaint by reference, as well as

documents upon which the complaint relies and which are integral to the complaint.” Subaru

Distribs. Corp. v. Subaru of Am., Inc., 425 F.3d 119, 122 (2d Cir. 2005); accord Axiom Inv.

Advisors, LLC v. Deutsche Bank AG, 234 F. Supp. 3d 526, 532-33 (S.D.N.Y. 2017).

       “A federal court sitting in diversity jurisdiction applies the choice of law rules of the

forum state.” AEI Life LLC v. Lincoln Benefit Life Co., 892 F.3d 126, 132 (2d Cir. 2018). “New

York choice-of-law rules also require[] the court to honor the parties’ choice [of law provision]

insofar as matters of substance are concerned, so long as fundamental policies of New York law

are not thereby violated.” Bank of New York v. Yugoimpact, 745 F.3d 599, 609 (2d Cir. 2014)

(quotation marks omitted) (alteration in original). Here, New York law applies as the SOW

expressly provides that it is governed by New York law.




                                                  4
      Case 1:19-cv-10156-LGS-BCM Document 74 Filed 09/24/20 Page 5 of 13




   III.      DISCUSSION

   A. Breach of Fiduciary Duty (Count 1)

          NCR has alleged sufficient facts to show that a fiduciary relationship existed between

BCG and NCR and that BCG breached its fiduciary duty by failing to disclose its secret

relationship with Mr. Benjamin.

          The elements of a claim for breach of fiduciary obligation under New York Law are: (1)

the existence of a fiduciary duty; (2) knowing breach of that duty; and (3) resulting damages.

Johnson v. Nextel Commc’ns., Inc., 660 F.3d 131, 138 (2d Cir. 2011) (internal citation omitted)

(applying New York law); accord Appel v. Schoeman Updike Kaufman Stern & Ascher L.L.P,

No. 14 Civ. 2065, 2015 WL 13654007 at *15 (S.D.N.Y. Mar. 26, 2015).

          A fiduciary relationship is established “between two persons when one of them is under a

duty to act for or to give advice for the benefit of another upon matters within the scope of the

relation.” EBI I, Inc. v. Goldman, Sachs & Co., 832 N.E.2d 26, 31 (N.Y. 2005) (internal citation

and quotation omitted); accord Lynch v. Nat’l Prescription Adm’rs, Inc., 795 Fed. App’x 68, 69

(2d Cir. 2020) (summary order). “Put differently, a fiduciary relation exists when confidence is

reposed on one side and there is a resulting superiority and influence over the other.” Eurycleia

Partners, LP v. Seward & Kissel, LLP, 910 N.E.2d 976, 980 (N.Y. 2009) (internal quotations

omitted); see also Sergeants Benevolent Ass’n Annuity Fund v. Renck, 796 N.Y.S.2d 77, 79 (1st

Dep’t 2005) (relying on another’s superior expertise or knowledge will establish a fiduciary

relationship); accord Appel, 2015 WL 13654007 at *15. Such a relationship is fact specific and

is grounded in a higher level of trust than is normally present between those involved in an

arm’s-length business transaction. Sergeants Benevolent Ass’n Annuity Fund, 796 N.Y.S.2d at

79. A fiduciary’s “liability is not dependent solely upon an agreement or contractual relation



                                                  5
        Case 1:19-cv-10156-LGS-BCM Document 74 Filed 09/24/20 Page 6 of 13




between the fiduciary and the beneficiary but results from the relation.” Id. (internal quotations

omitted).

         “[It] is elemental that a fiduciary owes a duty of undivided and undiluted loyalty to those

whose interests the fiduciary is to protect.” Birnbaum v. Birnbaum, 539 N.E.2d 574, 576 (N.Y.

1989). This duty bars “not only blatant self-dealing, but also requir[es] avoidance of situations

in which a fiduciary’s personal interest possibly conflicts with the interest of those owed a

fiduciary duty.” Id. at 576; accord United States v. Marin, No. 13 Civ. 9307, 2020 WL 378094

at *6 (S.D.N.Y. Jan. 23, 2020) (applying New York law). Once a fiduciary relationship is

established, a fiduciary must act for the benefit of another on all matters within the scope of their

relationship. United States v. Halloran, 821 F.3d 321, 338 (2d Cir. 2016) (applying New York

law).

         The Counterclaims allege sufficient facts to show that BCG owed NCR a fiduciary duty.

BCG offers expert consulting services in a broad range of industries and was retained by NCR

for the purpose of benefiting from that expertise. Under the SOW, BCG committed to NCR that

the two entities would “function as a true partnership with aligned goals and incentives . . . .” In

the SOW, BCG made it clear that it was “very important that BCG has a ‘seat at the table’ with

NCR’s and Services’ Leadership Teams with a hands-on ability to appropriately influence key

decisions and outcomes . . . .” The SOW further provides that BCG’s participation in NCR’s

senior leadership meetings would permit BCG to voice opinions on key decisions that extended

beyond the initiatives it was directly working on. This included the ability to “influence the

outcome of all Services initiatives—whether they are led by NCR or BCG.” The Counterclaims

plead sufficient facts to show that NCR relied on BCG’s expertise by permitting BCG directly

and fully to access Services systems, data sources, calendars, SharePoint sites and networks.



                                                  6
      Case 1:19-cv-10156-LGS-BCM Document 74 Filed 09/24/20 Page 7 of 13




BCG was further allowed to participate in roundtable discussions, conduct 1-on-1 interviews

with employees, and interpret data. In short, the Complaint plausibly alleges that, based on the

SOW, NCR reposed its confidence in BCG to use its knowledge and expertise to provide NCR

with advice on critical business decisions.

       BCG argues that it had no fiduciary obligation because BCG did not exercise control or

dominance over NCR that would transform their contractual relationship into a fiduciary one.

That argument is unpersuasive because the explicit terms of the contract grant BCG significant

influence over NCR’s decision-making processes for matters related and unrelated to BCG’s

initiatives at NCR as well as nearly unfettered access to confidential information and data.

       The Counterclaims sufficiently plead the second element of a breach of fiduciary duty

claim, that BCG violated its duty when it failed to disclose its secret quid pro quo relationship

with Mr. Benjamin where BCG would help Mr. Benjamin ascend to the CEO position in

exchange for a discretionary bonus.

       BCG argues that the claim for breach of fiduciary duty should be dismissed because it is

duplicative of the breach of contract claim. A “contracting party may be charged with a separate

tort liability arising from a breach of duty distinct from, or in addition to, the breach of contract.”

N. Shore Bottling Co. v. Schmidt & Sons, Inc., 239 N.E.2d 189, 193 (N.Y. 1968); accord Morgan

Art Found. Ltd. v. Brannan, No. 18 Civ. 8231, 2020 WL 469982 at *22 n.19 (S.D.N.Y. Jan. 28,

2020). “It is well settled that the same conduct which may constitute the breach of a contractual

obligation may also constitute the breach of a duty arising out of the relationship created by

contract but which is independent of the contract itself.” Mandelblatt v. Devon Stores, Inc., 521

N.Y.S.2d 672, 676 (1st Dep’t 1987); accord 37 E. 50th St. Corp. v. Rest. Grp. Mgmt. Servs.,

L.L.C., 68 N.Y.S.3d 424, 427 (1st Dep’t 2017). However, the same conduct that constitutes a



                                                   7
      Case 1:19-cv-10156-LGS-BCM Document 74 Filed 09/24/20 Page 8 of 13




breach of a contractual obligation may separately constitute a breach of a duty arising from the

relationship created by the contract if that duty is independent from the contract itself.

Mandelblatt, 521 N.Y.S.2d at 676; accord Great W. Ins. Co. v. Graham, No. 18 Civ. 6249, 2020

WL 3415026 at *18 (S.D.N.Y. June 22, 2020). Here, BCG’s alleged fiduciary obligation to

disclose a secret relationship that may run counter to NCR’s interests is separate and distinct

from BCG’s contractual obligations -- such as working as partners to “win in the market” or

improperly using confidential information.

       Accordingly, BCG’s motion to dismiss NCR’s breach of fiduciary duty claim is denied.

   B. Aiding and Abetting a Breach of Fiduciary Duty Claim (Count II)

       The Counterclaims plead sufficient facts to support a claim that BCG aided and abetted

Mr. Benjamin’s breach of fiduciary duty to NCR. “‘A claim for aiding and abetting a breach of

fiduciary duty [under New York law] requires: (1) a breach by a fiduciary of obligations to

another, (2) that the defendant knowingly induced or participated in the breach, and (3) that

plaintiff suffered damage as a result of the breach.’” Johnson v. Nextel Commc’ns, Inc., 660

F.3d 131, 142 (2d Cir. 2011) (quoting Kaufman v. Cohen, 760 N.Y.S.2d 157, 169 (1st Dep’t

2003)); accord Lightbox Ventures, LLC v. 3rd Home Ltd., No. 16 Civ. 2379, 2017 WL 5312187

at *14 (S.D.N.Y. Nov. 13, 2017). In general, officers and directors owe fiduciary duties to their

corporation. Gully v. Nat’l Credit Union Admin. Bd., 341 F.3d 155, 165 (2d Cir. 2003) (citing

N.Y. Bus. Corp. Law § 715(h)); accord Smith v. Smith, No. 17 Civ. 5548, 2019 WL 1755517 at

*10 (S.D.N.Y. Apr. 19, 2019) (construing New York law). This includes a duty of loyalty that

precludes self-dealing. See Norlin Corp. v. Rooney, Pace Inc., 744 F.2d 255, 264 (2d Cir. 1984)

(applying New York law); accord Alphonse Hotel Corp. v. Tran, 828 F.3d 146, 152 (2d Cir.

2016) (applying New York law).



                                                  8
     Case 1:19-cv-10156-LGS-BCM Document 74 Filed 09/24/20 Page 9 of 13




       It is undisputed that Mr. Benjamin, as an officer of NCR, owed NCR a fiduciary duty that

includes a duty of loyalty. The Counterclaims allege sufficient facts to show that Mr. Benjamin

breached that duty by entering into a secret agreement with BCG to promote and expedite his

candidacy for CEO. The Counterclaims further allege sufficient facts to show that BCG worked

with Mr. Benjamin to negotiate a one-sided contract, and remove and replace employees who

opposed adoption of the contract, and that BCG advocated for Mr. Benjamin’s promotion to

CEO in hopes that he would award BCG with a discretionary bonus.

       BCG argues that the aiding and abetting counterclaim fails to plead actual knowledge that

BCG helped Mr. Benjamin find his position at Nuance, and that the aiding and abetting claim is

duplicative of the first breach of fiduciary duty claim. Neither of these arguments is persuasive

because the underlying breach, Mr. Benjamin’s alleged collusion with BCG to accelerate his

promotion to CEO, is distinct from his securing alternative employment at Nuance and from

BCG’s alleged nondisclosure of its quid pro quo relationship with Mr. Benjamin.

       Accordingly, BCG’s motion to dismiss the aiding and abetting the breach of fiduciary

duty counterclaim is denied.

   C. Breach of Contract Claim (Count III)

       The breach of contract counterclaim sufficiently pleads facts that BCG breached the

SOW by facilitating the exit of Mr. Benjamin and improperly using confidential information.

Under New York law, a claim for breach of contract requires proof of (1) an agreement, (2)

adequate performance by one party, (3) breach by the other party, and (4) resulting damages.

See Fischer & Mandell, LLP v. Citibank, N.A., 632 F.3d 793, 799 (2d Cir. 2011) (construing

New York law); accord Twinkle Play Corp. v. Alimar Props., Ltd., No. 2018-10896, 2020 WL

5540060 at *1 (N.Y. App. Div. 2d Dep’t Sept. 16, 2020).



                                                9
     Case 1:19-cv-10156-LGS-BCM Document 74 Filed 09/24/20 Page 10 of 13




       The Counterclaims plausibly allege that BCG had a contractual obligation to help NCR

“win in the market.” In the context of the SOW when read as a whole, the phrase “win in the

market” can plausibly be read to mean improving NCR’s business initiatives and retaining

NCR’s talented employees. Specifically, the “Vision” and “Objectives for BCG’s work with

Services” sections of the SOW provide specific goals, including accelerating the execution of in-

flight and new initiatives, continuing top-line growth and margin expansion, and improving

NCR’s capabilities and processes. The SOW states that “building a strong foundation for long-

term success” requires that both NCR and BCG commit to putting their “very best talent on the

program.” BCG breached its contractual obligation to help NCR “win in the market” by helping

Mr. Benjamin exit from NCR, thus facilitating the departure of a talented member of the NCR

Services team.

       The Counterclaims also plausibly allege that BCG breached the SOW by using

confidential information to help Mr. Benjamin secure employment at Nuance. Under the SOW,

BCG committed to using confidential information it received from NCR only for work on the

engagement. Allegedly helping a key employee secure other employment was not part of the

scope of work envisioned by the SOW.

       BCG argues that the alleged facts do not support a claim for breach of the SOW because

there is no allegation that NCR’s gross margin or the net present value of Services declined.

BCG further points to public statements made by NCR to the Securities and Exchange

Commission communicating revenue growth and margin expansion in Services. At this stage,

these arguments do not displace the plausibility of NCR’s claims. Even if BCG’s involvement

with NCR had a net positive impact, BCG’s breach might have inhibited NCR’s ability to realize

fully its potential to win in the market.



                                                10
     Case 1:19-cv-10156-LGS-BCM Document 74 Filed 09/24/20 Page 11 of 13




       Accordingly, the motion to dismiss the breach of contract counterclaim is denied.

   D. Breach of Implied Covenant of Good Faith and Fair Dealing (Count IV)

       NCR’s counterclaim for breach of the implied covenant of good faith and fair dealing is

dismissed because it relies on the same facts underlying its claim for breach of contract. Under

New York law, “implicit in every contract is a covenant of good faith and fair dealing…which

encompasses any promises that a reasonable promisee would understand to be included.”

Spinelli v. Nat’l Football League, 903 F.3d 185, 205 (2d Cir. 2018) (citing New York Univ. v.

Cont’l Ins. Co., 639 N.Y.2d 308, 318 (1995)) (internal quotations omitted). An implied covenant

of good faith and fair dealing can survive a motion to dismiss only if it is based on allegations

different from those underlying the breach of contract claim, and the relief sought is not

intrinsically tied to the damages that flow from the breach of contract. See Harris v. Provident

Life & Accident Ins. Co., 310 F.3d 73, 80 (2d Cir. 2002) (applying New York law); accord

Berkeley Research Grp. v. FTI Consulting, Inc., 69 N.Y.S.3d 26, 29 (1st Dep’t 2018).

       In this case, the contractual good faith and fair dealing counterclaim is duplicative of the

breach of contract claim. The breach of contract counterclaim alleges that NCR was harmed

because, contrary to the commitments made in the SOW, BCG did not “work tirelessly to help

NCR win in the market.” The breach of contract counterclaim also alleges that BCG improperly

used confidential information by providing it to Nuance in order to facilitate Mr. Benjamin’s

candidacy at that company. The breach of implied covenant claim uses exactly same language to

make the same allegations, specifically, that BCG had an express obligation “to work tirelessly

to help NCR win in the market” and that BCG used confidential information to help secure Mr.

Benjamin alternate employment.




                                                 11
     Case 1:19-cv-10156-LGS-BCM Document 74 Filed 09/24/20 Page 12 of 13




       NCR’s argument that its implied covenant claim is pleaded in the alternative is not

persuasive. An implied covenant claim is not a valid alternative theory of recovery when it is

based on the same allegations as the breach of contract claim. See EFT Bank AG, Cayman

Branch v. AXA Equitable Life Ins. Co., 309 F.Supp.3d 89, 94-95 (S.D.N.Y. 2018). NCR cites

Spinelli, arguing that courts allow “parties to bring [implied covenant claims] when they are

based on the same facts and seek the same damages.” While the Second Circuit in Spinelli noted

that a party may seek damages based on mutually exclusive theories of breach of contract, the

court also stated that a party “certainly cannot succeed on claims for both breach of an express

contract term and breach of the implied covenant based on the same facts.” 903 F.3d at 206.

       Accordingly, BCG’s motion to dismiss NCR’s breach of the implied covenant of good

faith and fair dealing claim is granted.

   E. Damages

       BCG also argues that the Counterclaims fail to plead damages that resulted from BCG’s

alleged misconduct. This argument is not a basis to dismiss the pleadings. At the motion to

dismiss stage, the party pleading a claim need not specify the measure of damages nor plead

specific proof of causation. Errant Gene Therapeutics, LLC v. Sloan-Kettering Inst. for Cancer

Research, No. 15 Civ. 2044, 2016 WL 205445 at *7 (S.D.N.Y. Jan. 15, 2016) (internal citations

omitted) (applying New York law). Even for speculative damages, under New York law,

nominal damages are available and would preclude a motion to dismiss on the basis of failure to

allege facts sufficient to establish damages. See Luitpold Pharm., Inc. v. Ed. Geistlich Sohne

A.G. Fur Chemische Industrie, 784 F.3d 78, 87 (2d Cir. 2015). NCR has sufficiently pleaded

damages for its surviving claims.




                                                12
     Case 1:19-cv-10156-LGS-BCM Document 74 Filed 09/24/20 Page 13 of 13




   IV.      CONCLUSION

         For the foregoing reasons, BCG’s motion to dismiss the Counterclaims is granted in part

and denied in part. BCG’s application for oral argument at Docket No. 45 is denied as moot.

         The Clerk of Court is respectfully directed to close the motions at Docket No. 34 and 45.



SO ORDERED.

Dated: September 24, 2020
       New York, New York




                                                 13
